Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/531,474 filed 8/5/19. Claims 1-15 are pending with claims 1, 2 and 13 in independent form.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 states “one or more databased”. The Examiner believes the claim should read “one or more databases”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7, 9 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and fail the two-step framework articulated in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, and are therefore invalid under 35 U.S.C. 101.  Claim(s) 2-7, 9 and 11-15 is/are directed to an abstract idea of gathering, storing and analyzing data. In the Subject Matter Eligibility (July 2015 Update), it was determined that “An Idea Of Itself”, which includes “collecting and comparing known information” – (Classen), “comparing data to determine a risk level”, “comparing new and stored information and using rules to identify options” – (SmartGene, Inc. v Advanced Biological Fabs., 555 Fed. Appx. 950 (Fed. Cir. 2014)), “using categories to organize, store and transmit information” and “obtaining and comparing intangible data” – (Cybersource Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014)) is considered an abstract idea. The limitations of the pending claims which include capturing and identifying data, comparing the identified data with data stored in a database, and generating a notification and list are steps which could be performed by a general purpose computer and are merely an abstract idea/mathematical algorithm. The steps recited in the claims can be seen as the organization and manipulation of data which could be performed on a general purpose computer and are similar to other concepts identified as abstract by the courts as is discussed above. Specifying the type of information being manipulated does not render the idea any less abstract. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation, or if the claim is directed to a method of using a naturally occurring correlation explain that steps for routine data gathering in order to test for the correlation do not add a meaningful limitation to the method as they would be routinely used by those of ordinary skill in the art in order to apply the correlation. The addition of any hardware processor does not add any meaningful limitation beyond generally linking the abstract idea to a general purpose computer as it is adding a nominal recitation of a computer and memory. Thus, though the hardware elements and physical memory are real world elements they are not significantly more and thus are insufficient to change a patent-ineligible abstract idea into a patent eligible invention (See Alice Corp., 134 S. Ct. at 2350 (quoting Mayo, 132 S. Ct. at 2353) and Bancorp Servs. v. Sun Life Assurance Co.s 687 F.3d 1266, 1278 (Fed. Circ. 2012). Therefore, the claims do not include additional inventive features such that the claim scope does not solely capture the abstract idea. Using these guidelines, claims  2-7, 9 and 11-15 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3, 5-6, 8-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill et al. US 10,853,757 B1.
Hill teaches: 
Re: claim 1, a computer-implemented method for routing of one or more incoming packages (abstract), comprising: capturing one or more images, utilizing an image capturing device, of each respective package of the one or more incoming packages (col. 21, lines 56-66; col 22, lines 44-66; col. 24, lines 30-35 – barcode on package is scanned and/or picture of shipping label is taken); extracting, utilizing one or more processors, data from the one or more captured images (col. 21, lines 56-66; col. 24, lines 26-42 – barcode is scanned and/or OCR is performed on image of shipping label to extract identification information), determining, utilizing the one or more processors, likelihood of whether an intended recipient exists by comparing extracted data with a members list from one of more databases associated with a physical location (col. 24, lines 30-42 – recipient’s name and address is acquired from barcode and/or OCR of shipping label. A file containing a list of residents in a particular building, complex or residence is searched to obtain a match to the intended recipient); generating, utilizing the one or more processors, a notification to the intended recipient responsive to determining that the intended recipient exists (col. 24, lines 38-49 – after confirming an intended recipient a notification is sent that can include an alert that the package has been delivered); generating, utilizing the one or more processors, a list of possible recipients responsive to determining a likelihood that a group of potential users are the intended recipient (col. 24, lines 38-49 a list of residents (list of possible recipients) is searched to determine if there is a match for an intended recipient); sending, utilizing the one or more processors, a notification to the intended recipient (col. 24, lines 38-49 – after confirming an intended recipient a notification is sent that can include an alert that the package has been delivered); associating, utilizing the one or more processors, a physical space with a virtual space in the mailroom (col. 9, line 7 – col. 10, line 11 – location of package is stored in memory of image processor, real-time image data from camera is streamed to screen to show live view of package overlaid with augmented reality markings identifying the package; screen on tablet, smartphone or scanner can display a stream of cameras with an image appearing on the screen with augmented reality overlays such as marks around a box with text identifying a package and/or highlighting or demarcation for easy location of the package); associating, utilizing the one or more processors, a respective location in the virtual space with the respective package (col. 9, line 7 – col. 10, line 11 – location of package is stored in memory of image processor, real-time image data from camera is streamed to screen to show live view of package overlaid with augmented reality markings identifying the package; screen on tablet, smartphone or scanner can display a stream of cameras with an image appearing on the screen with augmented reality overlays such as marks around a box with text identifying a package and/or highlighting or demarcation for easy location of the package); and displaying, using an augment reality device, the respective location (col. 9, line 7 – col. 10, line 11 – location of package is stored in memory of image processor, real-time image data from camera is streamed to screen to show live view of package overlaid with augmented reality markings identifying the package; screen on tablet, smartphone or scanner can display a stream of cameras with an image appearing on the screen with augmented reality overlays such as marks around a box with text identifying a package and/or highlighting or demarcation for easy location of the package).

Re: claim 2, A method for routing of one or more incoming packages (abstract), comprising: capturing one or more images, utilizing an image capturing device, of each respective package of the one or more incoming packages (col. 21, lines 56-66; col 22, lines 44-66; col. 24, lines 30-35 – barcode on package is scanned and/or picture of shipping label is taken); extracting, utilizing one or more processors, data from the one or more captured images (col. 21, lines 56-66; col. 24, lines 26-42 – barcode is scanned and/or OCR is performed on image of shipping label to extract identification information), determining, utilizing the one or more processors, likelihood of whether an intended recipient exists by comparing extracted data with a members list from one of more databases associated with a physical location (col. 24, lines 30-42 – recipient’s name and address is acquired from barcode and/or OCR of shipping label. A file containing a list of residents in a particular building, complex or residence is searched to obtain a match to the intended recipient); generating, utilizing the one or more processors, a notification to the intended recipient responsive to determining that the intended recipient exists (col. 24, lines 38-49 – after confirming an intended recipient a notification is sent that can include an alert that the package has been delivered); generating, utilizing the one or more processors, a list of possible recipients responsive to determining a likelihood that a group of potential users are the intended recipient (col. 24, lines 38-49 a list of residents (list of possible recipients) is searched to determine if there is a match for an intended recipient).  

Re: claim 3, The method of claim 2, wherein determining the likelihood that a group of potential users are the intended recipient comprises a first range of likelihood that the group of potential users are the intended recipient (col. 24, lines 38-49 a list of residents (group of potential users) is searched to determine if there is a match for an intended recipient where it is likely that one of the residents is the intended recipient).   

Re: claim 5, The method of claim 4, further adding information, to the one or more databases, related to a new recipient by providing a user an information inputting interface (col. 25, line 1-21 recipient can access package tracking system, submits a code and notifies the system that another individual or service will be picking up the packed where a database stores the information).  

Re: claim 6, The method of claim 2, wherein extracting data from the one or more captured images comprises one or more of: extracting barcode information; and extracting text utilizing optical character recognition (OCR) (col. 21, lines 56-66; col 22, lines 44-66; col. 24, lines 30-35 – barcode on package is scanned and/or picture of shipping label is taken).   

Re: claim 8, The method of claim 2, further comprising: sending a notification to the intended recipient (col. 24, lines 38-49 – after confirming an intended recipient a notification is sent that can include an alert that the package has been delivered).  

Re: claim 9, The method of claim 2, further comprising: categorizing each of the respective one or more packages as one or more of routine, confidential, time-sensitive, international, oversized, and fragile (col. 26, lines 59-66 – weight can be collected to determine proper placement of package in room such as heavy packages (oversized) should not be placed atop of other packages).  

Re: claim 10, The method of claim 2, wherein sending a notification to the intended recipient comprises sending an email including the one or more captured images (col. 24, lines 42-47 – a notification is sent by email that includes an alert the package has been delivered along with a picture of the package in the room).

Re: claim 11, The method of claim 2, further comprising: associating a physical space with a virtual space in the mailroom; and associating respective location in the virtual space with the respective package (col. 9, line 7 – col. 10, line 11 – location of package is stored in memory of image processor, real-time image data from camera is streamed to screen to show live view of package overlaid with augmented reality markings identifying the package; screen on tablet, smartphone or scanner can display a stream of cameras with an image appearing on the screen with augmented reality overlays such as marks around a box with text identifying a package and/or highlighting or demarcation for easy location of the package).  

Re: claim 13, A system for utilizing tracking one or more incoming packages (abstract), the system comprising: a processor (abstract); and a storage device (abstract) that stores a set of instructions that when executed by the processor perform a method, the method comprising: capturing one or more images, utilizing an image capturing device, of each respective package of the one or more incoming packages (col. 21, lines 56-66; col 22, lines 44-66; col. 24, lines 30-35 – barcode on package is scanned and/or picture of shipping label is taken); extracting, utilizing one or more processors, data from the one or more captured images (col. 21, lines 56-66; col. 24, lines 26-42 – barcode is scanned and/or OCR is performed on image of shipping label to extract identification information), determining, utilizing the one or more processors, likelihood of whether an intended recipient exists by comparing extracted data with a members list from one of more databases associated with a physical location (col. 24, lines 30-42 – recipient’s name and address is acquired from barcode and/or OCR of shipping label. A file containing a list of residents in a particular building, complex or residence is searched to obtain a match to the intended recipient); generating, utilizing the one or more processors, a notification to the intended recipient responsive to determining that the intended recipient exists (col. 24, lines 38-49 – after confirming an intended recipient a notification is sent that can include an alert that the package has been delivered); generating, utilizing the one or more processors, a list of possible recipients responsive to determining a likelihood that a group of potential users are the intended recipient (col. 24, lines 38-49 a list of residents (list of possible recipients) is searched to determine if there is a match for an intended recipient).  

Re: claim 14, The system of claim 13, wherein determining the likelihood that a group of potential users are the intended recipient comprises a first range of likelihood that the group of potential users are the intended recipient (col. 24, lines 38-49 a list of residents (group of potential users) is searched to determine if there is a match for an intended recipient where it is likely that one of the residents is the intended recipient).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 10,853,757 B1 in view of Elser et al. US 9,418,337 B1.
The teachings of Hill have been discussed above.
Hill teaches matching a user to a list of users but fails to specifically teach:
Re: claim 4, The method of claim 3, wherein the first range of likelihood is more than seventy percent  

However, Elser teaches matching individuals by matching name and location using fuzzy matching where fuzzy matching returns a match between a threshold percentage and 100 percent where the threshold matching percentage is set by the user of the system (col. 11, lines 8-37).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Elser’s teachings of utilizing a fuzzy matching percentage range to match individuals into the system of Hill, as an obvious matter of design choice based on intended use since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The benefit of utilizing a higher matching score is increased confidence in correctly matching individuals thereby preventing incorrect package deliveries. 

Hill as modified by Elser additionally teaches:
Re: claim 12, The method of claim 2, wherein determining that the intended recipient exists comprises determining utilizing fuzzy matching that a threshold number 38Attorney Docket No. 0042-0001-01000associated between the extract information and information in the one or more database is over a first threshold, the first threshold higher than ninety percent (col. 11, lines 8-37 - matching individuals by matching name and location using fuzzy matching where fuzzy matching returns a match between a threshold percentage and 100 percent where the threshold matching percentage is set by the user of the system where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The benefit of utilizing a higher matching score is increased confidence in correctly matching individuals thereby preventing incorrect package deliveries).  

Re: claim 15, The system of claim 14, wherein the first range of likelihood is more than seventy percent (col. 11, lines 8-37 - matching individuals by matching name and location using fuzzy matching where fuzzy matching returns a match between a threshold percentage and 100 percent where the threshold matching percentage is set by the user of the system where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The benefit of utilizing a higher matching score is increased confidence in correctly matching individuals thereby preventing incorrect package deliveries).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 10,853,757 B1 in view of Simpson US 2019/0026587 A1.
The teachings of Hill have been discussed above.
Hill teaches a barcode is scanned and/or OCR is performed on image of shipping label to extract identification information (col. 21, lines 56-66; col. 24, lines 26-42) but fails to specifically teach determining field regions utilizing pattern-extraction, wherein the field regions comprise one or more of sender information, receiver information, and barcode region.

However, Simpson teaches determining field regions utilizing pattern-extraction, wherein the field regions comprise one or more of sender information, receiver information, and barcode region ([0008], [0015], [0058]-[0059]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Simpson’s teachings of identifying regions within an image such as an address region or barcode etc. into the mail delivery system of Hill, as an obvious matter of design choice that is well-known and widely used in package identification and delivery. Automated feature extraction provides the benefit of expediting mail handling which decreases the amount of time it takes for a package to be delivered to its final destination. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH